No. 99-30500
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30500
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GERMAN ALARCON,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 97-CR-340-ALL-D
                       --------------------
                         February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     German Alarcon (“Alarcon”) appeals his sentence for his

guilty-plea conviction of conspiracy to possess with intent to

distribute cocaine hydrochloride, 21 U.S.C. §§ 841(a)(1), 846,

and two counts of distribution of cocaine hydrochloride, 21

U.S.C. §§ 841(a)(1).   He argues that the district court clearly

erred in determining the amount of cocaine hydrochloride

attributable to him for sentencing purposes.

     Alarcon’s first contention is that the district court

improperly relied on the testimony of Jaime Garces.    This

contention fails because it essentially attacks the district

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-30500
                               -2-

court’s determination regarding Garces’ credibility.   See United

States v. Sarasti, 869 F.2d 805, 806 (5th Cir. 1989) (credibility

determinations in a sentencing hearing “are peculiarly within the

province of the trier-of-fact”).

     Alarcon’s second contention is that the district court

wrongly concluded that all of the drugs attributed to him were

part of the same course of conduct or common scheme or plan.

This contention also fails because the evidence shows that

Alarcon’s drug-related activities were continuous, possessed

common participants, and were similar.   See United States v.

Bethley, 973 F.2d 396, 400-01 (5th Cir. 1992).

     AFFIRMED.